FILED
                           NOT FOR PUBLICATION
                                                                             DEC 22 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SIGITAS RAULINAITIS,                             No.   14-56615

              Plaintiff-Appellant,               D.C. No. 2:13-cv-02605-MAN

 v.
                                                 MEMORANDUM*
VENTURA COUNTY SHERIFFS
DEPARTMENT,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret A. Nagle, Magistrate Judge, Presiding

                     Argued and Submitted December 6, 2017
                              Pasadena, California

Before: WARDLAW and GOULD, Circuit Judges, and COLLINS,** Chief
District Judge.

      Sigitas Raulinaitis appeals from the magistrate judge’s summary judgment

dismissal of his 42 U.S.C. § 1983 action alleging violations of his Second


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Raner C. Collins, Chief United States District Judge
for the District of Arizona, sitting by designation.
Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Peruta v. County of San Diego, 824 F.3d 919, 925 (9th Cir. 2016) (en banc),

and we affirm.1

      1.     In Peruta, we held that a member of the general public does not have

a right under the Second Amendment to carry a concealed firearm in public, and

that a state may impose restrictions on concealed carry permits. Id. at 939. The

San Diego and Yolo County Sheriff’s Department policies interpreting the

California statutory good cause requirement at issue in Peruta therefore survived a

Second Amendment challenge. See id. For the same reasons, the Ventura County

Sheriff’s Department policy interpreting the California statutory residency

requirement does not violate the Second Amendment. There is no avoiding

Peruta’s conclusion that the “Second Amendment does not protect in any degree

the right to carry concealed firearms in public,” and that accordingly “any

prohibition or restriction a state may choose to impose on concealed carry . . . is

necessarily allowed by the Amendment.” Id.

      2.     Nor did Raulinaitis raise a genuine dispute of material fact as to

whether the Ventura County Sheriff’s Department abused its authority in denying


      1
           The Ventura County Sheriff’s Department’s motion to take judicial notice
of various legislative history documents is DENIED as irrelevant to the resolution
of this litigation.
                                           2
him a concealed carry permit. California gives sheriff’s departments “extremely

broad discretion” to determine whether to issue concealed carry licenses. Gifford

v. City of L.A., 88 Cal. App. 4th 801, 805 (2001). Here, the evidence showed that

the Ventura County Sheriff’s Department interpreted the residence requirement in

California Penal Code section 26150(a)(3) reasonably, investigated Raulinaitis’s

residence thoroughly, and drew reasonable conclusions about where Raulinaitis

resided. Because Raulinaitis’s inconsistent declarations at summary judgment did

not raise a genuine dispute of material fact about the Sheriff’s Department’s

authority to conduct an investigation into Raulinaitis’s residence or the manner in

which the investigation was conducted, summary judgment was appropriate.

      AFFIRMED.




                                          3